IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


MARY JO OPALINSKI,                     : No. 276 WAL 2014
                                       :
                   Respondent          :
                                       : Petition for Allowance of Appeal from the
                                       : Order of the Superior Court
             v.                        :
                                       :
                                       :
TIMOTHY TOWNSEND, SR.,                 :
                                       :
                   Petitioner          :


                                    ORDER


PER CURIAM

     AND NOW, this 1st day of December, 2014, the Petition for Allowance of Appeal

is DENIED.